Case: 16-40035      Document: 00513777768         Page: 1    Date Filed: 11/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-40035                              FILED
                                  Summary Calendar                    November 30, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
PHILLIP DAVID HASKETT,

                                                 Plaintiff-Appellant

v.

CAPITAL LAND SERVICES, INCORPORATED, also known as CLS Group;
JASON WALKER; MATT TIPTON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:14-CV-279


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Phillip David Haskett appeals the summary judgment dismissal of his
complaint. He fails to show that the district court abused its discretion in
denying his motions for extensions of time to complete discovery and respond
to the summary judgment motion. See Am. Family Life Assur. Co. of Columbus
v. Biles, 714 F.3d 887, 894 (5th Cir. 2013); Adams v. Travelers Indem. Co. of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40035    Document: 00513777768     Page: 2   Date Filed: 11/30/2016


                                 No. 16-40035

Connecticut, 465 F.3d 156, 161 (5th Cir. 2006). By failing to raise his claims of
error in the district court, he waived review of his arguments that the district
court erred in granting summary judgment without further notice and
considered inadmissible evidence. See Celanese Corp. v. Martin K. Eby Const.
Co., 620 F.3d 529, 531 (5th Cir. 2010); Donaghey v. Ocean Drilling & Expl. Co.,
974 F.2d 646, 650 n.3 (5th Cir. 1992).
      The judgment of the district court is AFFIRMED.




                                         2